DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 08 December 2021.
2.  Claims 1, 3, 5, 6, 8-10 and 12-19 are pending in the application.
3.  Claims 1, 3, 5, 6, 8-10 and 12-19 have been allowed.
4.  Claims 2, 4, 7 and 11 have been cancelled.
Allowable Subject Matter
5.  Claims 1, 3, 5, 6, 8-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 08 December 2021 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “wherein the first CAPTCHA information and the second CAPTCHA information are displayed on a same screen or consecutive screens” and “wherein first CAPTCHA information for distinguishing between a person and a machine is provided again together with second CAPTCHA information for deciding dyschromatopsia when an authentication of the user fails”, as recited in independent claims 1, 6, 10 and 14.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Kwon et al US 2017/0019407 A1 directed to providing an image Completely Automatic Public Turning test to tell Computers and Humans Apart (CAPTCHA) [abstract].
B.  Huang et al US 2016/0261586 A1 directed to providing an identity authentication method and device and a storage medium, to avoid the high pressure of the server generated by sending a plurality of images to the user equipment for the purpose of identity authentication based on the clicking type CAPTCHA code, thereby improving the identity authentication efficiency [0008].
C.  Adams US 2015/0193631 A1 directed to a security device that may receive a request from a client device and intended for a server device.  The security device may identify the request as being associated with a malicious activity [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492